SUB-SUB-ADVISORY AGREEMENT FOR PRINCIPAL FUNDS, INC. INTERNATIONAL FUND I THIS SUB-SUB-ADVISORY AGREEMENT is made as of this 11th day of January, 2010, among SCHRODER INVESTMENT MANAGEMENT NORTH AMERICA INC., (SIMNA) a corporation organized under the laws of the State of Delaware with its principal place of business at 875 Third Avenue, 22 nd Floor, New York 10022, and SCHRODER INVESTMENT MANAGEMENT NORTH AMERICA LIMITED (SIMNA Limited) a UK corporation with its principal office and place of business at 31 Gresham Street, London, UK EC2V 7QA, and agreed and approved by PRINCIPAL MANAGEMENT CORPORATION (PMC) a corporation organized under the laws of the State of Iowa. W I T N E S S E T H WHEREAS, PMC has retained SIMNA as its sub-adviser to render investment advisory services to the International Fund I (the Fund), a series of Principal Funds, Inc., a Maryland Corporation (the Corporation) registered as an investment company under the Investment Company Act of 1940, as amended (the "1940 Act") pursuant to a Sub-Advisory Agreement dated as of the date hereof (the Principal Advisory Agreement); and WHEREAS, SIMNA desires to employ SIMNA Limited as its investment sub-adviser, and SIMNA Limited is willing to render investment sub-advisory services to SIMNA, subject to and in accordance with the terms and conditions of this Agreement. NOW THEREFORE, in consideration of the mutual promises and undertakings set forth in this Agreement, PMC, SIMNA and SIMNA Limited hereby agree as follows: 1. Appointment of SIMNA Limited. SIMNA hereby employs SIMNA Limited as investment sub-adviser for the assets of the Fund, and PMC hereby agrees to such appointment, on the terms and conditions set forth herein, and subject to the direction of SIMNA. SIMNA Limited accepts such employment and agrees to render the services herein set forth, for the compensation herein provided. 2. Duties of SIMNA Limited. (a) SIMNA employs SIMNA Limited to act as its sub-advisor in managing the investment and reinvestment of the assets of the Fund in accordance with the Principal Advisory Agreement; to continuously review, supervise, and administer an investment program for the Fund; to determine in its discretion the securities to be purchased or sold and the portion of such assets to be held uninvested; to provide the Corporation (either directly or through SIMNA) with all records concerning the activities of SIMNA Limited that the Corporation is required to maintain; and to render or assist SIMNA in rendering regular reports to the Corporations officers and the Board of Directors concerning the discharge of SIMNA Limiteds responsibilities hereunder. SIMNA Limited will discharge the foregoing responsibilities subject to the supervision and oversight of SIMNA, the Corporations officers and the Board of Directors and in compliance with the objective, policies, and limitations set forth in the Funds prospectus and Statement of Additional Information, any additional operating policies or procedures that the Fund communicates to SIMNA Limited in writing (either directly or through #90947, 1 1/22/2010
